19-10412-jlg         Doc 394         Filed 04/12/19         Entered 04/12/19 11:24:05                  Main Document
                                                           Pg 1 of 8


IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re                                                          :               Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                          Case No. 19-10412 (JLG)
                                                               :
                  Debtors.   1                                 :               (Jointly Administered)
                                                               :
                                                               :
---------------------------------------------------------------x               Ref. Docket Nos. 358 and 359

                                                 AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

FORREST KUFFER, being duly sworn, deposes and says:

1. I am employed as a Noticing Coordinator by Epiq Corporate Restructuring, LLC, located at
   777 Third Avenue, New York, New York 10017. I am over the age of eighteen years and am
   not a party to the above-captioned action.

2. On April 8, 2019, I caused to be served the:

    a. “Debtors’ Omnibus Reply to Objections to Motion of Debtors for Entry of an Order
       Approving Key Employee Incentive Program,” dated April 8, 2019 [Docket No. 358],
       (the “KEIP Omni”), and

    b. “Debtors’ Omnibus Reply to Objections to Debtors’ Request for Approval of Bidding
       Procedures,” dated April 8, 2019 [Docket No. 359], (the “Bid Omni”),

    by causing true and correct copies of the:

        i.    KEIP Omni and Bid Omni, to be enclosed securely in separate postage pre-paid
              envelopes and delivered via first class mail to those parties listed on the annexed
              Exhibit A,


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech Financial LLC (5868); Green Tree
Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree Insurance Agency of Nevada, Inc. (7331); Green Tree
Investment Holdings III LLC (1008); Green Tree Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset
Systems, LLC (8148); REO Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management
Holding Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are located at 1100
Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.




T:\Clients\DiTech\Affidavits\KEIP Omni & Bid Omni_DI 358 & 359_AFF_4-8-19_SS.docx
19-10412-jlg         Doc 394         Filed 04/12/19         Entered 04/12/19 11:24:05          Main Document
                                                           Pg 2 of 8


       ii.    KEIP Omni and Bid Omni, to be delivered via electronic mail to those parties listed on
              the annexed Exhibit B, and

      iii.    Bid Omni, to be enclosed securely in a postage pre-paid envelope and delivered via first
              class mail to the following party: Marsha Chambers – Pro se, 11858 Betty Lane,
              Kaufman, TX 75142.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                                    /s/ Forrest Kuffer
                                                                                    Forrest Kuffer

 Sworn to before me this
 9th day of April, 2019
 /s/ Cassandra Murray
 Notary Public, State of New York
 No. 01MU6220179
 Qualified in Queens County
 Commission Expires April 12, 2022




                                                              -2-

T:\Clients\DiTech\Affidavits\KEIP Omni & Bid Omni_DI 358 & 359_AFF_4-8-19_SS.docx
19-10412-jlg   Doc 394   Filed 04/12/19    Entered 04/12/19 11:24:05   Main Document
                                          Pg 3 of 8




                                  EXHIBIT A 
                                            Ditech Holding Corporation
           19-10412-jlg      Doc 394     Filed 04/12/19  Entered
                                                     Service List 04/12/19 11:24:05          Main Document
                                                        Pg 4 of 8
Claim Name                               Address Information
AMC SERVICING SOLUTIONS LLC              630 3RD AVENUE SUITE 1601 NEW YORK NY 10017
AMHERST PIERPONT SECURITIES LLC          KELLY STEPHENS 245 PARK AVE 5FL NEW YORK NY 10167
BARCLAYS                                 RAINA BISSON-ORR 745 7TH AVE NEW YORK NY 10019
BOKF, NA                                 ROD DAMON 1001 TECHNOLOGY DR SUITE 102 LITTLE ROCK AR 72223
CADWALADER, WICKERSHAM & TAFT LLP        ATTN: INGRID BAGBY AND NICHOLAS VISLOCKY COUNSEL TO NATIONAL FOUNDERS 200
                                         LIBERTY STREET NEW YORK NY 10281
CANTOR FITZGERALD & CO                   THOMAS ELLIOTT 900 W TRADE ST SUITE 725 CHARLOTTE NC 28202
CITIGROUP GLOBAL MARKETS INC.            ALLYSON COOPER 390 GREENWICH ST NEW YORK NY 10013
CREDIT SUISSE AG, NEW YORK BRANCH        11 MADISON AVENUE NEW YORK NY 10010
DEUTSCHE BANK NATIONAL TRUST COMPANY     ATTENTION: CUSTODY ADMINISTRATION - RV181C 1761 EAST ST. ANDREW PLACE SANTA
                                         ANA CA 92705
FNMA                                     RICHARD SHIN 11000 15TH ST NW WASHINGTON DC 20005
MERSCORP HOLDINGS, INC.                  GREGORY MCGREEVY, ESQ. 1818 LIBRARY STREET, SUITE 300 RESTON VA 20190
MITSUBISHI UFJ SECURITIES (USA), INC.    ROCKY PROGANO 1221 AVE OF THE AMERICAS 6FL NEW YORK NY 10020
MIZUHO SECURITIES USA INC.               ROBERT GRECO 320 PARK AVE FL NEW YORK NY 10022
MORTGAGE ELECTRONIC REGISTRATION SYSTEM GREGORY MCGREEVY, ESQ. 1818 LIBRARY ST RESTON VA 20190
PETER ARONOFF                            ASSISTANT U.S. ATTORNEY SOUTHERN DISTRICT OF NEW YORK 86 CHAMBERS STREET, 3RD
                                         FLOOR NEW YORK NY 10007
WILMINGTON TRUST, NATIONAL ASSOCIATION   RODNEY SQUARE NORTH 1100 NORTH MARKET STREET WILMINGTON DE 19890




                                  Total Creditor count 16




Epiq Corporate Restructuring, LLC                                                                           Page 1 OF 1
19-10412-jlg   Doc 394   Filed 04/12/19    Entered 04/12/19 11:24:05   Main Document
                                          Pg 5 of 8




                                  EXHIBIT B 
  19-10412-jlg   Doc 394    Filed 04/12/19    Entered 04/12/19 11:24:05   Main Document
                                             Pg 6 of 8


email
ablye@carltonfields.com; kdemar@carltonfields.com
angela.baglanzis@obermayer.com
BANKRUPTCYNOTICESCHR@SEC.GOV
bhugon@mckoolsmith.com
brian.resnick@davispolk.com; michelle.mcgreal@davispolk.com
brosenblum@jonesday.com
CAROLINE.WATKINS@EVERBANK.COM
cmartin@pralc.com
crmomjian@attorneygeneral.gov
DALLAS.BANKRUPTCY@PUBLICANS.COM
daniel.blanks@nelsonmullins.com
DAS@SEWKIS.COM; ASHMEAD@SEWKIS.COM; ALVES@SEWKIS.COM
dcoffino@cov.com; aclark@cov.com
ditech.service@davispolk.com
dkirk@carltonfields.com; kathompson@carltonfields.com
drosner@goulstonstorrs.com
dshamah@omm.com
ellen.kiernan@barclays.com
GBRAY@MILBANK.COM
gbressler@mdmc-law.com

GLENN.SIEGEL@MORGANLEWIS.COM; CHARLIE.LIU@MORGANLEWIS.COM
GLEWIS@WSFSBANK.COM
Greg.Zipes@usdoj.gov; Benjamin.J.Higgins@usdoj.gov
GREGORY.PESCE@KIRKLAND.COM
JANETT.PARSONS@WELLSFARGO.COM
jarnold@aldridgepite.com
jboelter@sidley.com; bnagin@sidley.com; cegleson@sidley.com;
cpersons@sidley.com
jcl@sbbolaw.com
JENOBILE@NTLEGAL.COM
jmontgomery@brownconnery.com
JOHN.ROSENTHAL@MORGANLEWIS.COM
JTAYLOR@OMM.COM
jtaylor@omm.com
karen.gelernt@alston.com; ronald.klein@alston.com
KATHLEEN.SIDOR@BNYMELLON.COM
KCATANESE@FOLEY.COM
Kenton_Hambrick@freddiemac.com
LEISENBERG@FOLEY.COM
linda.erkkila@safeguardproperties.com
LINNIE.HAYES@TEXASCAPITALBANK.COM
LISA.V.MULRAIN@HUD.GOV
  19-10412-jlg   Doc 394     Filed 04/12/19    Entered 04/12/19 11:24:05   Main Document
                                              Pg 7 of 8


lmbkr@pbfcm.com
lmodugno@mdmc-law.com; mmorano@mdmc-law.com
lshimel@sbbolaw.com
MARGARET.DELLAFERA@CREDIT-SUISSE.COM
MARK.E.DEFABIO@WELLSFARGO.COM
MARK.LEDWIN@WILSONELSER.COM
MARK.MCDERMOTT@SKADDEN.COM
mark.mcdermott@skadden.com; sarah.ward@skadden.com;
melissa.tiarks@skadden.com; evan.hill@skadden.com;
bryan.kotliar@skadden.com

mcbrowndorf@wkbllp.com; jfaust@wkbllp.com; acorcoran@wkbllp.com
MEGAN.KANE@CREDIT-SUISSE.COM
MELISSA.TIARKS@SKADDEN.COM
meltzere@pepperlaw.com
mlinder@sidley.com
MMALONEY@KSLAW.COM
msprouse@sprousepllc.com
NY_ECF_NOTICES@MCCALLA.COM
PATRICK.NASH@KIRKLAND.COM
Peter.Aronoff@usdoj.gov
PMOAK@MCKOOLSMITH.COM
pmoak@mckoolsmith.com
PPARTEE@HUNTONAK.COM; RRICH2@HUNTONAK.COM
R.SCHAEFER@BHPP.COM
RACHEL.MAUCERI@MORGANLEWIS.COM;
KURT.RADEMACHER@MORGANLEWIS.COM
rfeinstein@pszjlaw.com; BSANDLER@PSZJLAW.COM;
SGOLDEN@PSZJLAW.COM
rmichaelson@r3mlaw.com; ECOLLINS@R3MLAW.COM
ROBERT.BLACKBURN@CITI.COM
SANANTONIO.BANKRUPTCY@PUBLICANS.COM
SARAH.WARD@SKADDEN.COM
sbarak@logs.com
schristianson@buchalter.com
SDAVIDSON@KSLAW.COM
SDNYECF@DOR.MO.GOV
SLIEBERMAN@PRYORCASHMAN.COM;
MSILVERMAN@PRYORCASHMAN.COM
swarren@omm.com
SWARREN@OMM.COM; dpatrick@omm.com
thad@kblawtx.com
tklestadt@klestadt.com
TLEDAY@MVBALAW.COM
  19-10412-jlg     Doc 394    Filed 04/12/19    Entered 04/12/19 11:24:05   Main Document
                                               Pg 8 of 8


tscannell@foley.com
wpbecf@cfdom.net
janice.grubin@leclairryan.com; alex.chase@leclairryan.com
tavian@mayerlaw.com
muchnikl@gtlaw.com; clearyd@gtlaw.com
arthur.ruegger@dentons.com
csharaf@rasboriskin.com
jbaer@pbfcm.com
ronaldbarba@babcondolaw.com
notices@dannlaw.com
gerard.catalanello@alston.com; james.vincequerra@alston.com
mshriro@singerlevick.com
AGBankNewYork@ag.tn.gov
zschorr@schorr-law.com
rjl@dgandl.com
jbanks@pbfcm.com
